Title: To George Washington from Benjamin Tallmadge, 6 April 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Hartford April 6th 1781
                        
                        Having recent intelligence of the present situation, & probable intention of a Body of the Refugees
                            assembled at Lloydsneck, I take the liberty to make a few Observations to Your Excellency on the Subject.
                        Since the Establishment of the Board, at N. York, for the Direction of the associated
                                Loyalists, there appears to have been a regular System adopted to open a more effectual Communication with the
                            disaffected in this State. Chains of Intelligence, which are daily growing more dangerous, and the more injurious Traffic,
                            which is constantly increasing, are but the too fatal Consequences, which this System is Calculated to promote.
                        My Informer on this head, has requested me to propose to Your Excellency a Plan to break up the whole Body of
                            these Marauders. At Lloyd’s Neck it is supposed there are assembled about 800 Men, chiefly Refugees and Deserters from our
                            Army. Of this Number there may be about 450 or 500 properly armed. At this Post all the Refugee-boats imployed in the
                            illicit Trade, are collected, as well as a considerable Quantity of Goods, & a large Number of Vessels from N.
                            York transporting Wood, forage &c. Their naval Guard consists of 1 Ship of 16 Guns, 2 small Privatiers, &
                            a Galley.
                        About 8 miles east of Lloyd’s Neck they have established another Post, at Tredwell’s
                                bank, of about 140 Men, chiefly Wood Cutters, armed. I have seen an accurate Draft of this Post & works,
                            & would inclose it, but unfortunately left it at Fairfield. I can however furnish such further Drafts &
                            Returns of those Posts as your Excellency may wish.
                        The Plan which has been proposed to Me, & which I beg leave to offer to Your Excellency’s
                            Consideration, is in the Absence of the British Fleet, to send such a naval force as would effectually Sweep the Sound,
                            & at the same time to embark such a body of Troops as would reduce the Posts on Shore. Two Frigates would
                            effectually accomplish the one, I need not mention the force adequate to the other—Possibly some Artillery might be
                            necessary to accomplish the Purpose as they have a block house within the Works to secure them against small Arms.
                        I trust Your Excellency is well acquainted with the description & Make of Lloyd’s Neck, which is
                            joined to Long Island only by a very narrow Isthmus, where the water would admit of heavy Vessels lying within 100 Yards
                            of the Shore. If Your Excellency should approve of any Plan of this kind, I should be happy to assist Personally or direct
                            any aid which may be needed by way of Pilots. With the direction of Governor Trumbull, as many as 15 or 20 boats could be
                            ready at Fairfield, or such other Place as might be tho’t proper. At the earnest Request of Culper, I propose going
                            westward in a few Days, before which I should be happy to receive Your Excellency’s orders, if there should be any on the
                            occasion. I have the honor to be, With great Regard, Your Excellency’s Most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    